* Corpus Juris-Cyc References: Criminal Law, 16CJ, p. 586, n. 98; p. 603, n. 77; 17CJ, p. 320, n. 36.
The appellant was convicted of the larceny of an automobile and sentenced to serve a term of one year in the state penitentiary, and from this conviction and sentence he has prosecuted this appeal.
From the testimony for the state, it appears that M.L. Fuller parked his automobile on Roach street, in the city of Jackson, at night, and while it was so parked it was stolen; that the appellant and one Burt Clements were arrested in Memphis, Tenn., several days later on a charge of holding up a street car and robbing the conductor and motorman thereof; that upon information furnished by the appellant and Clements, the stolen automobile was recovered from a garage in Memphis where it had been stored by them.
The record also discloses that the appellant and Clements, left Jackson together in an automobile; that they stole license tags at Lexington, Miss., and drove the car into Memphis, and there attempted to sell it. There was testimony offered by the state as to certain alleged confessions of both the appellant and Clements regarding the theft of the automobile in Jackson and their movements thereafter. After the arrest of these parties *Page 446 
in Memphis, Clements made a written confession in which he stated that he stole the automobile from Roach street in Jackson, and that after he took the car his partner, the appellant, got in the car and they started for Memphis. He then detailed their movements for the next several days, during which time they sold the battery and extra tire of the car and accomplished the holdup of the street car. He gave full details of the manner in which the holdup of the street car and robbery of the motorman and conductor was accomplished and of their escape in the stolen car, and of their movements from that time until their arrest. The appellant then signed a written confession in which he stated:
"My name is Frank Baygents, age 17, residence, Jackson, Miss. I have read the above and foregoing statement which was made by my partner, Burt Clements, concerning the holdup of a street car in which he and I participated, and the same is correct in detail."
These written confessions were offered in evidence by the state, and objections were interposed to the confession of the appellant and all of the confession of Clements, his codefendant, which implicated the appellant in the holdup and robbery in the city of Memphis. We think the admission of these confessions of the commission of a subsequent and a wholly disconnected crime was an error of such character as to require the reversal of the judgment of the court below. The general rule is that a proof of a crime distinct from that alleged in the indictment should not be admitted in evidence against the accused. There are well-defined exceptions to this general rule, which are sufficiently stated in the cases of Dabney v. State, 82 Miss. 252, 33 So. 973, Collier v. State, 106 Miss. 613, 64 So. 373, and Hurd v. State, 137 Miss. 178, 102 So. 295, but the evidence here admitted does not come within any of these exceptions. For this error, the judgment of the court below will be reversed and the cause remanded.
Reversed and remanded. *Page 447